Citation Nr: 1644496	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to January 14, 2014, and to an evaluation in excess of 50 percent thereafter for migraine headaches.

2.  Entitlement to an initial compensable evaluation prior to November 4, 2013, and to an evaluation in excess of 10 percent thereafter for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2002 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In his May 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In September 2013 and October 2013, the Veteran withdrew that request.  Instead, he opted to testify at a hearing before a Decision Review Officer (DRO), which took place in July 2014.  A transcript of that hearing is of record.

In an April 2014 statement and at his July 2014 DRO hearing, the Veteran indicated that he believed he was entitled to an earlier effective date for service connection for his service-connected disabilities on appeal.  Specifically, he contends that the effective date should be September 23, 2011, rather than October 28, 2011.  The Board notes that the April 2014 statement and subsequent testimony were submitted more than one year after the Veteran was notified of the August 2012 rating decision assigning the effective date of service connection for the disabilities.  Therefore, it would not be proper for the Board to remand the effective date matters for the issuance of a Statement of the Case; however, these matters are referred to the originating agency for appropriate action.


REMAND

In a VA Form 21-4142 Authorization for Release of Information received in February 2012, the Veteran first indicated he received treatment for acid reflux at a VA clinic in Fort Monmouth in April 2006 and at the East Orange VA Medical Center (VAMC) from April 2006 through January 2009.  He reiterated this in two separate authorization forms received by VA in February 2012.  There is no evidence of record that the RO attempted to obtain these treatment records, and the VA treatment records that are associated with the evidence before the Board, located in Virtual VA, are clearly incomplete.  Even though these identified records are outside the appeal period for the Veteran's GERD with IBS, by regulation, VA is specifically required to assess a disability "in relation to its history," in addition to the present level of disability, when making disability rating determinations.  38 C.F.R. §§ 4.1, 4.2 (2016); Moore v. Shinseki, 555 F.3d 1369, 1373-74 (holding that VA violated its duty to assist a veteran by failing to obtain records in an increased rating claim even though they pre-dated the applicable rating period).  Accordingly, a remand is required to obtain these records and associate them with the evidence before the Board.

The Board recognizes that the Veteran has not alleged that he ever received VA treatment for his migraine headaches.  However, VA has a duty to assist in obtaining sufficiently identified VA medical records and the VA outpatient records could be relevant to the Veteran's headache claim.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016); see also 38 C.F.R. § 3.159(c)(3).  Accordingly, the Veteran's claim for an increased rating for headaches must also be remanded.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all VA treatment records from April 2006 to the present from the East Orange VAMC, the VA clinic located in Fort Monmouth, and any other VA facility where the Veteran may have received medical treatment. 

2.  The RO or the AMC should also undertake any other development it deems to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

